Citation Nr: 0809525	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for distal neuropathy, 
to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from March 1970 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of entitlement to service connection for distal 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Colon cancer is not a disease associated with exposure to 
Agent Orange under 38 C.F.R. § 3.309(e). 

2.  The competent and probative evidence of record does not 
show that the veteran currently has colon cancer.

3.  Basal cell carcinoma is not a disease associated with 
exposure to Agent Orange under 38 C.F.R. § 3.309(e).

4.  Basal cell carcinoma was not present during service, or 
within one year after separation from service, and any 
current basal cell carcinoma is not attributable to any 
event, injury, or disease during service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for colon cancer are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
2.  The criteria for establishing entitlement to service 
connection for basal cell carcinoma are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  Thus, service connection may be 
presumed for residuals of Agent Orange exposure by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War Era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

Even if a veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)(holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the veteran in this case has 
disabilities which are due to Agent Orange exposure in 
service, the Board notes that service personnel records 
(SPRs) associated with the veteran's claims file show that he 
had service in the Republic of Vietnam.  In particular, a DD-
1351 form (Request for Reimbursement) reflects that the 
veteran was in Da Nang from October 31, 1972 to November 7, 
1972; from November 10, 1972 to November 18, 1972; and on 
November 19, 1972.

Additionally, the veteran's DD-214 form indicates that his 
awards include a Vietnam Service Medal, Combat Action Ribbon, 
Air Medal Strike/Flight Award, and Vietnam Campaign Medal.  
Therefore, exposure to Agent Orange may be presumed.

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Neither colon cancer nor basal cell carcinoma is a disease 
found to have a scientific relationship such that it can be 
presumed that exposure to herbicides used in Vietnam during 
the Vietnam Era is a cause of the disease.  See 72 Fed. Reg. 
32,395-32,407 (June 12, 2007).  Thus, the veteran is not 
entitled to service connection based on the regulatory 
presumptions outlined in 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.309(e).


Direct and Presumptive Service Connection

While the veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
of service connection for colon cancer and basal cell 
carcinoma as a result of exposure to Agent Orange, the Board 
is required to evaluate the veteran's claims on a direct 
basis as well.  

Colon Cancer

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2006). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

According to 38 C.F.R. § 3.309(a), service connection for a 
malignant tumor may be granted on a presumptive basis if it 
was present to a degree of 10 percent within one year after 
discharge from service.  However, colon cancer is not 
currently shown nor does the evidence reflect that it was 
present to a degree of 10 percent within one year after 
discharge from service.  

The Board has reviewed all of the evidence of record in this 
case.  The Board notes that there is no in-service diagnosis 
of or treatment for colon cancer contained in the veteran's 
service medical records (SMRs).

The veteran was afforded a clinical evaluation and physical 
examination in February 1970 prior to entering service.  The 
clinical evaluation was normal.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having cancer.  Likewise, a 
December 1970 clinical evaluation was normal, and no evidence 
of colon cancer was noted.  The veteran was also afforded a 
clinical evaluation in March 1974 prior to discharge from 
service.  The clinical evaluation was essentially normal, and 
no evidence of colon cancer was noted at that time.  

The first pertinent post-service treatment note is dated 
January 2004, nearly three decades after separation from 
service.  The veteran presented at that time with concerns of 
abdominal distress and pain.  Z. Nash, M.D. subsequently 
performed a rectal examination and colonoscopy.  The rectal 
examination was normal.  The colonoscopy was interpreted to 
show a single pedunculated polyp in the cecum which measured 
11 millimeters as well as a single sessile polyp in the 
ascending colon which measured nine millimeters.  Both polyps 
were removed by snare cautery and sent for further 
evaluation.  Dr. Nash diagnosed the veteran as having two 
colon polyps, and recommended that the veteran eat a high-
fiber diet.  

Pathology reports dated January 2004 revealed that Dr. Nash 
provided three specimens for further evaluation.  The 
pathologist diagnosed the veteran as having sigmoid polyps, 
and described these polyps as "evolving" hyperplastic 
polyps.  The pathologist also noted that the veteran had a 
polyp in the ascending colon, and described this polyp as a 
tubular adenoma with moderate dysplasia.  There was no 
evidence of submucosal invasion by adenomatous epithelium and 
no references to colon cancer were included in the pathology 
reports.

Adenoma is a "benign epithelial tumor in which the cells 
form recognizable glandular structures or in which the cells 
are clearly derived from glandular epithelium."  Dorland's 
Illustrated Medical Dictionary 28 (30th ed. 2003).  Tubular 
adenoma is an "adenoma whose cells are arranged in tubules, 
as occurs with adenomatous polyps of the colon."  Id. at 30.  
Dysplasia is an "abnormality of development; in pathology, 
alteration in size, shape, and organization of adult cells."  
Id. at 577.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for colon cancer in this instance.  Here, the 
veteran's claim ultimately fails pursuant to Hickson because 
there is no medical evidence of the claimed disability at the 
present time.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he currently has colon cancer.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).   

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing in-service diagnosis of or treatment for colon 
cancer.  Rather, the medical evidence of record shows that 
the veteran had two polyps removed by a private physician in 
January 2004.  Pathology reports showed no evidence of colon 
cancer at that time.  Therefore, the Board concludes that the 
veteran's claim for service connection must be denied in the 
absence of any current clinical evidence confirming the 
presence of the claimed disability. 

Basal Cell Carcinoma

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Hickson, supra.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  According to 
38 C.F.R. § 3.309(a), service connection for a malignant 
tumor may be granted on a presumptive basis if it was present 
to a degree of 10 percent within one year after discharge 
from service.  However, basal cell carcinoma was not present 
to a degree of 10 percent within one year after discharge 
from service.

The Board has reviewed all of the evidence of record.  The 
veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for basal cell 
carcinoma.

The first pertinent post-service treatment record is dated 
January 2004, nearly 30 years after discharge from service.  
The veteran presented to a private physician at that time 
with concerns of a "bump" on his left lower eyelid which 
appeared to be growing.  The veteran indicated that the onset 
of the "bump" was approximately ten years prior to this 
visit.  The examiner diagnosed the veteran as having a left 
lower lid lesion, worrisome for basal cell carcinoma.  The 
lesion was subsequently removed from the veteran's eyelid for 
further evaluation.  Biopsy results indicated that the 
veteran had basal cell carcinoma.  No references to the 
veteran's military service were contained in these treatment 
notes.   

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for basal cell carcinoma.  The veteran's claim 
ultimately fails pursuant to Hickson because there is no 
medical or lay evidence of in-service incurrence or 
aggravation of basal cell carcinoma, and no medical evidence 
of a nexus between service and the present disability.

Specifically, the veteran's SMRs are negative for a diagnosis 
of or treatment for basal cell carcinoma and the first 
pertinent post-service treatment note is dated nearly 30 
years after discharge from service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of nearly 
three decades between service and the diagnosis of basal cell 
carcinoma is evidence against the veteran's claim.  

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the veteran is capable of 
observing a "bump" on his eyelid, but the veteran is not 
competent to offer an opinion as to the cause of the basal 
cell carcinoma.

The veteran's representative argued in an informal hearing 
presentation (IHP) that the veteran should be afforded a VA 
Compensation and Pension (C&P) Examination in connection with 
the current claim.  For the reasons discussed below, the 
Board finds that an examination is not warranted in this 
case.

Accordingly, the Board concludes that basal cell carcinoma 
was not incurred in or aggravated by service, nor was it 
manifest to a compensable degree within one year after 
separation from service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated April 2004 informed the veteran of the type of evidence 
needed to substantiate his service connection claims as well 
as an explanation of what evidence the veteran was to provide 
to VA in support of his claim and what evidence VA would 
attempt to obtain on his behalf.  The veteran was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and he was 
provided with notice, via a March 2006 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection for a disability, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the veteran's claim of entitlement to service 
connection for colon cancer, the first element to be 
addressed when determining whether a VA examination is 
required to substantiate the veteran's service connection 
claim is whether there is competent evidence of a current 
disability.  The medical records do not indicate that the 
veteran currently has colon cancer.  In light of the fact 
that the veteran does not have a current disability, and 
because the Board found above that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for colon cancer, a VA examination is not 
required.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Regarding the veteran's claim of entitlement to service 
connection for basal cell carcinoma, the first element to be 
addressed when determining whether a VA examination is 
required to substantiate the veteran's service connection 
claim is whether there is competent evidence of a current 
disability.  The medical records indicate that the veteran 
has a current disability.  The second element to be addressed 
is whether the evidence establishes that the veteran suffered 
an in-service event, injury or disease.  In this case, the 
veteran claims that his basal cell carcinoma is related to 
service.  However, the service medical records do not reflect 
any treatment for such a disease.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  In this case, there is no competent evidence 
linking basal cell carcinoma to any incident of service.  The 
fourth element is whether there is sufficient competent 
medical evidence of record to make a decision on the claim.  
As the Board ultimately finds in this case that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for basal cell carcinoma, a VA 
examination is not required.  See Ortiz, supra. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for colon cancer is denied.

Service connection for basal cell carcinoma is denied.


REMAND

Distal Peripheral Neuropathy

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See  38 C.F.R. § 3.303(d).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and Department of Veterans Affairs regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).
  
According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id.  

The veteran's February 1970 clinical evaluation and physical 
examination prior to entrance into service is negative for 
distal peripheral neuropathy.  The Board observes, however, 
that the veteran reported to sick call in November 1973 with 
concerns of a burning and tingling sensation in his right 
leg.  The veteran also indicated that he had a burning 
sensation in his left foot and thigh which began 
approximately three days before this visit.  The veteran 
stated that the pain was aggravated by standing, and that the 
pain in his left foot was constant.  The examiner diagnosed 
the veteran as having paresthesias of an unknown etiology.

The veteran returned to sick call the next day for additional 
evaluation.  X-rays of the lumbar spine were interpreted to 
be normal.  The examiner revised the previous diagnosis, and 
diagnosed the veteran as having neuralgia of an unknown 
etiology.  Other follow-up appointments to sick call, also in 
November 1973, showed minimal improvement in the veteran's 
condition.  An addendum to a November 1973 treatment note 
indicated that the veteran had a similar experience with 
prolonged numbness in the great toe approximately three years 
ago, and that the symptoms eventually resolved.  The veteran 
was diagnosed as having neuralgia "? related to insect 
bite."

Approximately one week later, the veteran returned to sick 
call after reporting worsening cramping in the thighs and 
buttocks.  A notation on the treatment note indicated that 
the veteran was examined by a neurosurgeon.  A sensory and 
reflexes examination was normal.  The examiner diagnosed the 
veteran as having neuritis, etiology unknown.

A December 1973 treatment note revealed that the veteran's 
right leg and foot neuralgia had been symptom-free for 
approximately seven days.  In March 1974, the veteran was 
afforded a clinical evaluation prior to separation from 
service.  In-service treatment for the veteran's right leg 
neuralgia was noted, and a notation on the separation report 
indicated that the neuralgia cleared with no sequelae.

The first pertinent post-service treatment note is dated 
August 1994.  It is noted at that time that the veteran 
sought follow-up care for peroneal nerve palsy.  The veteran 
reported almost complete loss of sensation to both legs, as 
well as definite weakness.  

A follow-up treatment note also dated August 1994 diagnosed 
the veteran as having Charcot-Marie-Tooth disease.  Charcot-
Marie-Tooth disease is "muscular atrophy of variable 
inheritance, beginning in the muscles supplied by the 
peroneal nerves, and progressing to the muscles of the hands 
and arms."  Dorland's Illustrated Medical Dictionary 530 
(30th ed. 2003).  

The veteran was also afforded a VA Compensation and Pension 
(C&P) Examination in connection with the current claim in 
November 2004.  The veteran provided a past medical history 
significant for distal neuropathy with the onset during the 
1990s as a result of a series of falls around that time.  The 
veteran denied having any bilateral foot pain or muscle 
problems, including muscle pain, atrophy, injury, or tremors.  
The veteran reported occasional numbness in the calf and 
thighs as well as frequent burning sensations.

Upon physical examination, the examiner found no evidence of 
muscle atrophy.  Bilateral foot x-rays were interpreted to 
show degenerative arthritis of the interphalangeal joint of 
the great toe bilaterally and a calcaneal spur on the right 
foot.  Electromyography (EMG) results revealed sensorimotor 
peripheral neuropathy of severe severity of unknown etiology.  
The examiner noted that all nerves tested were unobtainable 
except for the right peroneal nerve which had greatly 
decreased amplitudes and conduction velocity.  The examiner 
diagnosed the veteran as having distal peripheral neuropathy, 
severe, of unknown etiology.  The examiner also diagnosed the 
veteran as having bilateral osteoarthritis of the 
interphalangeal joint of the great toe with no functional 
loss of range of motion as well as a calcaneal spur of the 
right foot.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

In this case, the Board finds the November 2004 VA C&P 
examination to be inadequate.  Specifically, the examiner 
failed to identify the etiology of the veteran's distal 
peripheral neuropathy, indicate whether the distal peripheral 
neuropathy was related to service, and express an opinion as 
to whether a causal link existed between the veteran's in-
service distal peripheral neuropathy and Charcot-Marie-Tooth 
disease.  As such, the Board finds that the veteran should be 
afforded a new VA C&P examination to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo a neurological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to identify any 
current neurological disabilities, 
including but not limited to distal 
peripheral neuropathy, that are related to 
the veteran's lower extremities.  The 
examiner is asked to express an opinion as 
to whether the identified neurological 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's military service.  
The examiner must provide a complete 
rationale for any stated opinion.

If the examiner diagnoses the veteran as 
having Charcot-Marie-Tooth disease, the 
examiner is asked to express an opinion as 
to when the veteran's Charcot-Marie-Tooth 
disease was first manifested (i.e., prior 
to service, in service, or after service).   
The examiner is also asked to express an 
opinion as to whether the veteran's 
Charcot-Marie-Tooth disease is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the Charcot-Marie-Tooth 
disease is a congenital defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service.  If the examiner determines 
that the veteran's Charcot-Marie-Tooth 
disease is a disease which clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the disease 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
Charcot-Marie-Tooth disease did not 
increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
any stated opinion.

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


